DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election / Restriction filed on October 3, 2022. Claims 1-20 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 20 in the reply filed on October 3, 2022 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the housing " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "each bumper " in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "each bumper " in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garces Martin et al. (US Patent Publication 2011/0184426), hereinafter “Martin”.
Regarding claim 1, Martin discloses a bone surgery tool (figure 1) comprising:
a base (R, figure 1);
a fixed arm (A, Figure 1) fixed to the base;
a sliding arm (B, Figure 1) releasably fixable to the base;
wherein the fixed arm includes a shoulder (A1, Figure 1) and a jaw (pl, Figure 1) and the sliding arm includes a head (B1, Figure1).
Regarding claim 2, Martin discloses comprising a cartridge (pb, Figure 1) capable of being sized to be received by a slot defined by an inner wall of the head.
Regarding claim 3, Martin discloses further comprising one or more snap retainers (formed by B1, Figure 1) adjacent a front entrance of the slot sized to releasably retain an implant.
Regarding claim 4, Martin discloses wherein the cartridge has a plurality of bore holes (multiple bores in pb shown in Figure 6) defined within that align to a respective plurality of screw holes in an implant when the implant and cartridge and implant are both loaded into the slot.
Regarding claim 5, Martin discloses further comprising a cartridge lock (g, Figure 4) that releasably holds the cartridge in a fixed position relative to the head.
Regarding claim 6, Martin discloses further comprising a sliding arm lock (ha Figure 4) that releasably holds the sliding arm in a fixed position relative to the fixed arm. 
Regarding claim 18, Martin discloses wherein the cartridge has a cartridge insert (pe, Figure 6) capable of being sized to fit into the slot, a cartridge collar (defined by the rounded edges) at a rear portion of the cartridge that flares outward substantially orthogonally from the cartridge insert, wider than the slot, and a hilt (pl, Figure 6) that extends off on one side of the cartridge. 

Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 is allowed. None of the prior art alone or in combination disclose the specific structure, i.e. a first and second block defining a pair of tracks positioned on a bottom surface of a housing and defining a channel in each block, in light of the other claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775